EXHIBIT 10.9 CHANGE OF CONTROL AGREEMENT This Change of Control Agreement (the “Agreement”) is made this 16th day of March,2009 (“Effective Date”) between Thomas M. Rohrs (the “Executive”) and Electroglas, Inc., a Delaware corporation (the “Company”). WHEREAS, the Executive is employed by the Company; and WHEREAS, the Company desires to retain the services of Executive through in event of a Change of Control (as hereinafter defined) of the Company. NOW, THEREFORE, in consideration of the mutual covenants contained herein, the parties hereto agree as follows: 1.Definitions. (a)Change of
